JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00467-CV

                          COUJAUNIA MORRIS, Appellant

                                          V.

                            CLARKE SPRINGS, Appellee

          Appeal from the County Civil Court at Law No. 4 of Harris County.
                               (Tr. Ct. No. 1061760).

      This is an appeal from the judgment signed by the court below on May 18, 2015.
Appellant, Coujaunia Morris, did not timely file a brief. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.

      The Court orders that this decision be certified below for observance.

Judgment rendered December 3, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Massengale and Brown.